A0245C (Rev. ll/16) Amended Judgment in a Criminal Case

Sheet l

(NO”IE: Identify Changes with Asterisks(*))

 

 

UNITED STATES DISTRICT COURT

Western District of Washington

 

UNITED STATES OF AMERICA
V.

Samuel Fentahun

Date of Original Judgment: 09/28/2018
(Or Date of Last Amended Judgment)
Reason for Amendment:

l:l Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))

I:l Reduction of Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b))
l:l Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))

l:l Coi’rection of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:
pleaded guilty to count(s) 1-5 of the Indictment

AMENDED JUDGMENT IN A CRIMINAL CASE

2:18CR00060RAJ-001
48916-086

Case Number:
USM Number:

Peter R. Mazzone

 

Defendant’s Attomey

l:l Modification of Supervision Conditions (18 U.S.C. §§ 3563(0) or 3583(e))
l:l Modification of Imposed Term of Imprisonment for Extraordinary and
Compelling Reasons ( 18 U.S.C. § 3582(c)(l))
[:I Modification of lmposed Term of Imprisonment for Retroactive Amendrnent(s)
to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
\:l Direct Motion to District Couit Pui'suant
|:l 28 U.S.C. §2255 or l:l 18 U.S.C, § 3559(c)(7)
Modification of Restitution Oi'der (18 U.S.C. § 3664)

 

|:| pleaded nolo contendere to count(s)

 

Which was accepted by the court.
El Was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense

18 U.S.C. §1344 Bank Fraud

18 U.S.C. §1028A Aggravated Identity Theft

18 U.S.C. §922(g) Felon in Possession of a
Firearm

Offense Ended Count
3/8/18 l and 2
3/8/ 18 3 and 4
3/8/ 18 5

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
|___| The defendant has been found not guilty on count(s)
l:l Count(s) |:l is

It is ordered that the defendant must r_ioti_fy the United States_ attorney for `_s dis
or mailing address until all fines, restitution, costs, and special assessme s 1 ti_n[:¢o
ma

restitution, the defendant must notify the court and United States Attor

 

l:l are dismi sed on the motion of the United States.

'ithin 30 days of any change of name, residence,
_ this judgment are fully paid. If ordered to pay
1 l hanges in economic circumstances

 

 

 

A's'si

 

     

it United States Atto ey
018 A n

Bna`?u‘|'e of Judge V z

 

 

Richard A. JQnes, United State§Di rict Judge
\../

 

Na/r?e' rid TitLi¢ 7Judge
/ 36 _ z a

Date

A0245C (Rev. 11/16) Arnended Judgrnent in a Criminal Case (NOTE: Identify Changes With Asterisks(*))
Sheet 2 _ lm[)risonrnent
___-____________

Judgment _ Page 2 of 7
DEFENDANT: Samuel Fentahun
CASE NUMBER: 2118CR00060RAJ-()01

IMPRIS ONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Counts 1, 2 and 5: 15 months, concurrent to each other and consecutive to the terms imposed on Counts 3 and 4.
Counts 3 and 4: 24 months, concurrent to each other and consecutive to the terms imposed on Counts 1, 2 and 5.
Total Sentence: 39 months.

The court makes the following recommendations to the Bureau of Prisons:

FCI Lompoc or as near to Seattle as possible.

H

The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:

 

|:| at |:l a.rn. l:| p.m. on
|:\ as notified by the United States Marshal.

|___1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:l before 2 p.m. on
|j as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETU`RN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245C

Sheet 3 _ Supervised Release

DEFENDANT: Samuel Fentahun
CASE NUMBER: 2:18CR00060RAJ-001

 

(Rev. 11/16) Amended Judgrnent in a Criminal Case (NOTE: Identify Changes with Asterisks(*))

 

Judgrnent - Page 3 of7

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

4 years.

.U‘

7.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|j

l:|

l:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check yapplioable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Ofl`€StitllUOIl. (checky"applimble)

You must cooperate in the collection of DNA as directed by the probation officer. (check y‘qoplicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or Were convicted of a qualifying offense. (checkg“¢pplicable)

You must participate in an approved program for domestic violence. (check yf@plimble)

You must corn ly With the standard conditions that have been adopted by this court as well as with any additional
conditions ont e attached pages.

A0245C (Rev. ll/16) Amended Judgrnent in a Criminal Case (NOTE: Identify Changes with Asteri'sks(*))
Sheet 3A _ SuEervised Release
_______-__________

Judgment _ Page 4 of 7
DEFENDANT: Samuel Fentahun
CASE NUMBER: 2118CROOO6ORAJ-OO]

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervisionl These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

l. You must report to the probation office in the federal j udicial district where you are authorized to reside wi_thin 72 hours
of your release frorn im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time rame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You mu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to chan e whereicfyou live or anything about your
living arrangements &|such as the peo le you live with), you must notify the pro ation o icer at least 10 days before the
change. If notifying e robation of icer in advance is not ossible due to unantici ated circumstances, you must notify
the probation officer wit `n 72 hours of becoming aware o a change or expected change

6. You m_ust allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per Week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
(such as our position or your job rc§ponsibilities), you must notify the probation officer at least 10 days before the
change. f notifying the probation o icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If yo_u know someone
has been.co_nvicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You r_nust not own, possess, or have access to a firearm, ammunition, destructive device, o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. _You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed_me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. F or further information regarding these conditions, see Overview of Probatz'on
and Supervised Release Conditions, available at WWw.uscourts.gov.

Defendant’s Signature Date

 

 

A0245C (Rev. 11/16) Amended Judgment in a Criminal Case (NOTE: Identify Changw with Asterisks(*))

 

 

 

_ Sh_e_et 3D _ Supervised Release

 

 

DEFENDANT: Samuel Fentahun
CASE NUMBER: 2:18CR00060RAJ-001

SPECIAL CONDITIONS OF SUPERVISION

Judgmerit _ Page 5 of 7

l. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the
probation office for treatment of narcotic addiction, drug dependency, or substance abuse, Which may
include testing to determine if defendant has reverted to the use of drugs or alcohol. The defendant shall
also abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant
must contribute towards the cost of any programs, to the extent defendant is financially able to do so, as
determined by the U.S. Probation Officer. In addition to urinalysis testing that may be a part of a formal
drug treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income tax
returns.

3. The defendant shall disclose all assets and liabilities to the probation office. The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation office.

4. The defendant shall maintain a single checking account in his or her name. The defendant shall deposit
into this account all income, monetary gains, or other pecuniary proceeds, and make use of this account
for payment of all personal expenses. This account, and all other bank accounts, must be disclosed to the
probation office.

5. The defendant shall not obtain or possess any driver's license, social security number, birth certificate,
passport or any other form of identification in any other name other than the defendant's true legal name,
without the prior written approval of the defendant's Probation Officer.

6. Restitution in the amount of $2137.7 8 is due immediately Any unpaid amount is to be paid during the
period of supervision in monthly instalhnents of not less than 10% of his or her gross monthly household
income. Interest on the restitution shall not be waived.

7. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §1030(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition.

 

AO245C (Rev. 11/16) Amended Judgrnent in a Criminal Case (NOTE: ldentify Changes with Asterislcs(*))
Sheet 5 _ Criminal Monetar\- Penalties

Judgment _ Page 6 o r' 7
DEFENDANT: Samuel Fentahun
CASE NUMBER: 2:18CROOO6ORAJ-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 500 $ Not applicable $ Waived $ 2137.78

l:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case 640 245 C)
will be entered after such determination

|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Wells Fargo Bank $1237.78 $1237.78 100%
Vern & GifHeltemes $300.00 $300.00 100%
Ronald LeClair $300.00 $300.00 100%
Adam Ka rvonen $300.00 $300.00 100%
TOTALS $2137.78 $2137.78

|:| Restitution amount ordered pursuant to plea agreement $

 

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:| the interest requirement is waived for the |:l fine |:l restitution
l:l the interest requirement for the l:| fine l:| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justicc for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

A0245C (Rev. 1 1/16) Amended Judgment in a Criminal Case (NOTE: ldentify Changes with Asterisks(*))
Sheet 6 _ Schedule of Pa\'ments

Judgment _ Page 7 of 7

DEFENDANT: Samuel Fentahun
CASE NUMBER: 2:18CR00060RAJ-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

|Xl During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

|:I During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the F ederal Bureau of Prisons’ lnmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (includz'ng defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s):

H

The defendant shall forfeit the defendant’s interest in the following property to the United States:
See Order of Forfeiture. Dkt. 36

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

